Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 09, 2018

The Court of Appeals hereby passes the following order:

A18A0961. CASEY ATES v. FULTON COUNTY SUPERIOR COURT.

      Prisoner Casey Ates has filed an original mandamus petition in this Court. In
the petition, Ates states that in 2010, he obtained a judgment in Bibb County Superior
Court, presumably against the State. In 2017, Ates filed a “claim” in Fulton County
Superior Court seeking to collect the judgment.1 According to Ates, the Fulton
County Superior Court “refuse[d] to prosecute [his] claim.” Ates, however, has not
included any order from Fulton County Superior Court disposing of his claim. Ates
asks us to “order that [his] claim be heard fairly under the law.”
      “Generally, the superior courts of this state have the power, in proper cases, to
issue process in the nature of mandamus, prohibition, specific performance, quo
warranto, and injunction, and hence the need to resort to the appellate courts for such
relief by petition filed in the appellate courts will be extremely rare.” Brown v.
Johnson, 251 Ga. 436, 436 (306 SE2d 655) (1983). Based on the limited information
that Ates has provided us, it does not appear that this is one of the extremely rare
instances in which this Court will exercise original mandamus jurisdiction. See Gay
v. Owens, 292 Ga. 480, 483 (2) (738 SE2d 614) (2013). Until such time as Ates has
pursued formal relief in superior court and obtained a ruling thereon, there is no basis




      1
          It is not clear whether Ates’s “claim” took the form of a proposed complaint.
for this Court to exercise jurisdiction. See Brown, 251 Ga. at 437. Accordingly, this
petition is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/09/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.